COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  ORDER OF ABATEMENT

Appellate case name:        Lee-Var, Inc. d/b/a Palmer of Texas Tanks, Inc. v. M-I
                            Overseas Limited

Appellate case number:      01-17-00238-CV

Trial court case number:    2014-01813

Trial court:                333rd District Court of Harris County

        Appellant, Lee-Var, Inc. d/b/a Palmer of Texas Tanks, Inc., and appellee, M-I
Overseas Limited, have filed an agreed motion to abate the appeal pending finalization of
their settlement agreement. We grant the motion.
       Accordingly, we abate the appeal. No later than 45 days from the date of this
order, the parties shall file a motion to reinstate and dismiss the appeal, a motion to
reinstate and proceed with the appeal, or a report advising the Court of the status of the
proceedings. If the parties do not respond as directed, the case may be reinstated on the
Court’s active docket and the appeal will proceed under the applicable Texas Rules of
Appellate Procedure.
       The appeal is abated, treated as a closed case, and removed from this Court’s
active docket.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court

Date: August 3, 2017